Citation Nr: 0939568	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  09-17 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a chronic 
gastrointestinal disorder, including diverticulosis (claimed 
as large intestine condition).

2. Whether new and material evidence has been submitted to 
reopen a claim for service connection for spina bifida 
occulta.

3. Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left hip 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1942 to 
December 1942.

This matter is before the Board of Veterans' Appeals (Board) 
from a rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.

In August 1943, the Veteran filed a claim for service 
connection for low back pain and a left hip condition.  In a 
November 1943 rating decision, the RO denied service 
connection for deformity of the spine.  In a March 1944 
rating decision, the Ro denied service connection for spina 
bifida occulta and chronic arthritis of the left sacroiliac 
joint.  The Veteran filed a disagreement, and in an August 
1944 decision, the Board denied service connection for 
chronic arthritis of the left sacroiliac joint, spina bifida 
occulta, and a left hip disability.  In November 1945, the 
Veteran sought to reopen his "back" and left hip claims.  
In December 1945 and March 1947 rating decisions, the RO 
declined to reopen the claims, finding that the Veteran had 
not submitted new and material evidence.  The Veteran filed a 
disagreement, and in a May 1948 decision, the Board declined 
service connection for spina bifida occulta, chronic 
arthritis of the left sacroiliac joint, and a left hip 
disability.  In a November 1948 rating decision, the RO 
continued the denial of the Veteran's claims.  The Veteran 
filed a disagreement, and in a January 1954 decision, the 
Board denied service connection for "back and left hip 
conditions."  

In June 2007, the Veteran sought to reopen his "back spine 
and left hip" claims.  In August 2007, the Veteran filed a 
claim for service connection for a large intestine condition.  
In a June 2008 decision, the RO declined to reopen the spina 
bifida occulta and left hip claims, finding that the Veteran 
had not submitted new and material evidence.  The RO also 
denied service connection for diverticulosis of the colon.  
The Veteran timely filed a Notice of Disagreement (NOD) in 
February 2009.  The RO provided a Statement of the Case (SOC) 
in April 2009 and thereafter, in May 2009, the Veteran timely 
filed a substantive appeal.  

The Veteran has not indicated that he would like a hearing on 
these matters.

The Board notes that in June and August 2007 statements, the 
Veteran appeared to raise an informal claim of a back 
disability separate from the spina bifida claim currently on 
appeal.  The Board notes that August 1944 and May 1948 Board 
decisions denied service connection for chronic arthritis of 
the left sacroiliac joint.  This issue is not developed for 
appellate consideration and is referred to the RO for 
appropriate action.  

In a statement received at the Board in October 2009, the 
Veteran asked for a hearing regarding a claim for service 
connection for prostate cancer.  The RO should take the 
appropriate action to address this matter.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. In a decision dated in January 1954, the Board denied 
service connection for a back condition; the Veteran did not 
file a timely substantive appeal.

2. The evidence received since the January 1954 Board 
decision does not relate to a material fact necessary to 
substantiate the claim; the additional evidence is cumulative 
and redundant of evidence previously considered; it does not 
raise a reasonable possibility of substantiating the claim 
for service connection for spina bifida occulta.

3. Diverticulosis was first shown decades after discharge 
from service and is not shown by the medical evidence to be 
related to any in-service disease or injury.  





CONCLUSIONS OF LAW

1. A  January 1954 Board decision that denied service 
connection for a back condition is final.  38 U.S.C.A. § 7266 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.1104-20.1105 (2009).

2. Evidence received since the January 1954 Board decision 
denying a claim for a back condition is not new and material; 
the claim is not reopened.  38 U.S.C.A. 
§§ 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2009).

3. A chronic gastrointestinal disorder, to include 
diverticulosis, was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The intended 
effect of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Court also issued a decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006), which held, in part, that VA's duty to 
notify a claimant seeking to reopen a claim included advising 
the claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant 
of the evidence and information that is necessary to 
establish her entitlement to the underlying claim for the 
benefit sought by the claimant.  The Court further held that 
VA must, in the context of a claim to reopen, look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Id. at 9-10.

The October and December 2007 letters from the RO satisfy 
these mandates.  The letters informed the Veteran about the 
type of evidence needed to support his service connection 
claim.  The letters clearly disclosed VA's duty to obtain 
certain evidence for the Veteran, such as records held by any 
Federal agency, provided the Veteran supplied enough 
information to enable their attainment.  The letters made 
clear that although VA could assist the Veteran in obtaining 
these records, he carried the ultimate burden of ensuring 
that VA received all such records.  The letters additionally 
apprised the Veteran that VA would schedule a medical 
examination or obtain a medical opinion for him if the RO 
determined such to be necessary to make a decision on the 
claims.  The October 2007 letter informed the Veteran that 
the November 1943 rating decision was final and of the 
evidence needed to reopen his claim for spina bifida and left 
hip claims.  The letters also provided notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the claim on appeal.  The Board thus finds 
that the Veteran received notice of the evidence needed to 
substantiate his higher rating claims, the avenues by which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
The October and December 2007 VCAA notification letters were 
furnished to the Veteran prior to the June 2008 RO decision 
that is the subject of this appeal. Therefore, the notice was 
timely.

VA has also satisfied its duty to assist the Veteran under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service treatment 
records, VA treatment records, and private treatment records 
have been associated with the claims folder.  Although the 
claims file indicates that the Veteran receives disability 
benefits from the Social Security Administration (SSA), those 
records are not of file.  The duty to assist extends to 
obtaining SSA records where they are relevant to the issue 
under consideration.  Murinscak v. Derwinski, 2 Vet. App. 363 
(1992).  Here, the Board finds that the SSA records are not 
relevant because it has not been indicated that spina bifida 
occulta was the basis for any SSA claim filed by the Veteran.  
The Board finds that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA 
or by the Veteran, and there is no other specific evidence to 
advise him to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  

The Board is cognizant that VA examinations were provided in 
August 1952 and August 1965 but can find no basis for a duty 
to provide another examination in this case, absent the 
receipt of new and material evidence.  See 38 U.S.C.A. § 
5103A(a); 38 C.F.R. § 3.159(c)(4)(c)(iii); see also DeLaRosa 
v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

II. New and Material Evidence

a. Law and Regulations

If a veteran does not file a notice of disagreement with the 
RO decision within the applicable time period, 38 U.S.C.A. § 
7105(c) provides that such a decision "shall become final and 
the claim will not thereafter be reopened or allowed. . . ."  
38 U.S.C.A. § 5108, however, provides an exception to this 
rule by requiring the Secretary to reopen a claim that has 
been finally decided and previously disallowed "[i]f new and 
material evidence is presented or secured" with respect to 
the claim. Fortuck v. Principi, 17 Vet. App. 173, 178 (2003) 
("The Secretary must reopen a previously and finally 
disallowed claim when 'new and material evidence' is 
presented or secured"); accord 38 C.F.R. § 3.156(a) ("A 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence").

The Board notes that the Veteran filed his June 2007 claims 
that are the subject of this appeal after August 29, 2001, 
the effective date of the current version of 38 C.F.R. § 
3.156(a), which sets forth the standard for "new and 
material" evidence.  See Rodriguez v. Nicholson, 19 Vet. App. 
275, 289 (2005) (recognizing that the 2001 amendment to § 
3.156(a), which made the "new and material evidence" standard 
more stringent, applies to "any claim for benefits received 
by VA on or after August 29, 2001").  Accordingly, the 2001 
amended version of 38 C.F.R. 
§ 3.156(a) controls in the present case.

Section 3.156(a) defines "new" evidence as "existing evidence 
not previously submitted to agency decisionmakers."  Thus, 
"[i]f the evidence was not in the record at the time of the 
final disallowance of the claim and is not cumulative of 
other evidence in the record, it is new."  Fortuck, 17 Vet. 
App. at 178.  "Material" evidence, in contrast, is "existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim."  38 C.F.R. § 3.156(a).  
"New" and "material" evidence may not "be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim."  38 C.F.R. §3.156(a).  In determining whether new and 
material evidence exists, the Board must "presume the 
credibility of the evidence and may not decline to reopen a 
claim for lack of new and material evidence merely because 
the proffered evidence is found to lack credibility." 
Fortuck, supra, at 179.

If the Board determines that the Veteran has submitted new 
and material evidence, it must then "review the new evidence 
'in the context of' the old to determine whether the prior 
disposition of the claim should be altered."  Godfrey v. 
Brown, 7 Vet. App. 398, 405 (1995); accord Anderson v. Brown, 
9 Vet. App. 542, 546 (1996) (noting that, upon a finding that 
the veteran has presented new and material evidence, the 
Board "must reopen the claim and 'evaluate the merits of the 
veteran's claim in light of all the evidence, both new and 
old.'  Masors v. Derwinski, 2 Vet. App. 181, 185 (1992)").



b. Analysis

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
See 38 C.F.R. § 3.303(c), 4.9 (2009).  A precedent opinion of 
the VA General Counsel, VAOPGCPREC 82-90 (July 18, 1990) (a 
reissue of General Counsel opinion 01-85 (March 5, 1985)), 
held in essence that a disease which is considered by medical 
authorities to be of familial (or hereditary) origin must, by 
its very nature, be found to have pre-existed a claimant's 
military service, but could be granted service connection if 
manifestations of the disease in service constitute 
aggravation of the condition.  Moreover, while congenital or 
developmental defects, as opposed to diseases, could not be 
service-connected because they are not diseases or injuries 
under the law; if superimposed injury or disease occurred, 
the resultant disability might be service-connected.  Id. 

Evidence of record at the time of the January 1954 Board 
decision that denied service connection for a back condition 
included service treatment records, which indicate that the 
Veteran was discharged because of a "congenital deformity of 
the lumbo-sacral spine with spina bifida occulta" that was 
found to have existed prior to service.  Other evidence of 
record included a March 1944 VA examination report and an X-
ray that revealed spina bifida; no hip condition was 
diagnosed. 
Numerous statements from the Veteran contended that he 
injured or aggravated his back during service when a box or 
crate fell onto his back.  The record also contained several 
lay statements.  

The Veteran has not submitted any new or material evidence to 
show that he incurred a back or left hip injury during 
service, or that his congenital back condition (spina bifida) 
was aggravated during service.  Further, no evidence has been 
received that tends to establish that the Veteran has any 
current back or left hip disability related to service.  The 
evidence added to the record includes an October 1956 private 
treatment report that includes a diagnosis of sciatica and an 
opinion that relates the condition to the alleged in-service 
injury.  A February 1961 private treatment record contains a 
diagnosis of "possible osteoarthritis" of the left hip.  An 
August 1965 VA examination diagnosed osteoarthritis of the 
lumbar spine due to age and use.  Also of record are several 
lay statements dated from 1959 that claim the Veteran was not 
employable because of unspecified disabilities.  Other 
evidence received includes a March 1966 VA treatment record, 
which contains a diagnosis of mild degenerative 
osteoarthritis.  VA treatment records from February 1999 to 
June 2008 include diagnoses of L5-S1 degenerative disk 
disease and chronic low back pain.  A June 2008 record 
indicates that the Veteran related being injured during 
service when a large crate fell on his left side.  Also of 
record were private treatment records from 2003, which 
include a diagnoses of arthritis.

While this evidence is new in the sense that it was not of 
record at the time of the prior denial of service connection 
for spina bifida and a left hip disability, it is either 
cumulative of the evidence submitted prior to the January 
1954 decision, not relevant to the specific claim at issue 
here - service connection for spina bifida and a left hip 
disability - or not so significant that it must be considered 
in order to decide fairly the merits of the claims.  No new 
and material evidence has been received to reopen the 
Veteran's claims.  See 38 C.F.R. § 3.156 (2009).  Thus, the 
application to reopen the claim for service connection for 
spina bifida and left hip disability must be denied.

III. Service Connection

a. Law and Regulations

The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain  
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court has 
recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service  
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence  
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be  
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App.  
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the  
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997). 

b. Analysis

An August 1942 induction examination includes a normal 
clinical assessment of "abdominal viscera."   Later that 
month, the Veteran was hospitalized after complaining of 
abdominal pain and painful urination.  He was diagnosed with 
sub-acute epididymitis.  There is no separation examination 
of record.

February 2003 VA treatment records indicate that the Veteran 
gave a history of having a polyp removed during a colonoscopy 
four years before.  X-rays revealed moderate diverticulosis 
of the splenic flexure and mild diverticulosis of the sigmoid 
colon and the terminal ileum.  The diagnosis was 
diverticulosis of the colon.  

A July 2003 private medical record includes a diagnosis of 
chronic diverticulosis of the colon.  

A November 2003 private medical record indicates that the 
Veteran was "convinced that the diverticuli are caused by an 
accident that he had in the military."  The record includes 
the following notation:  "Education about the normal causes 
of diverticuli."

The Board finds that the preponderance of the evidence is 
against the Veteran's claim for service connection for a 
gastrointestinal disorder.  There is no indication in the 
record that the Veteran's diverticulosis began during 
service.  Likewise, there is no competent medical evidence 
linking the Veteran's diverticulosis to his military service.  
The first evidence of diverticulosis is in February 2003, 60 
years after the Veteran's separation from the military.  With 
respect to negative evidence, the Court has held that the 
fact that there was no record of any complaint, let alone 
treatment, involving the veteran's condition for many years 
could be decisive.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000), [it was proper to consider the 
veteran's entire medical history, including a lengthy period 
of absence of complaints]; see also Forshey v. Principi, 284 
F.3d 1335 (Fed. Cir. 2002) ["negative evidence" could be 
considered in weighing the evidence].

In the instant case, the only evidence of record supporting 
the Veteran's claim is his own lay opinion that he currently 
has diverticulitis that is related to his period of military 
service.  In this regard, lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Layno v. Brown, 6 Vet. App. 465 
(1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).  However, the Veteran has not been shown to possess 
the training or credentials needed to render a diagnosis or a 
competent opinion as to medical causation.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions).  
Therefore, this is not a case in which the Veteran and his 
representative's lay beliefs alone can serve to establish any 
association between the claimed disability and his military 
service.  See Espiritu, supra; Moray v. Brown, 5 Vet. App. 
211 (1993).

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for a chronic gastrointestinal disorder, 
to include diverticulosis.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine is not applicable.  38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant").


ORDER

Entitlement to service connection for spina bifida occulta is 
denied. 

Entitlement to service connection for a left hip disability 
is denied.





Entitlement to service connection for a chronic 
gastrointestinal disorder, to include diverticulosis, is 
denied.



____________________________________________
ROBERT E. O'BRIEN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


